Citation Nr: 1518446	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a left inguinal hernia repair with scar.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2006 to August 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Fort Harrison, Montana.  


FINDING OF FACT

The Veteran's residuals of a left inguinal hernia repair are manifested through recurrent pain (i.e. inguinodynia), possibly secondary to inguinal nerve neuritis, which results in nerve paralysis that is mild to moderate at worst, and a scar that is not painful and unstable and does not otherwise result in any disabling effect.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left inguinal hernia repair are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 7804-7805, and 4.124a, Diagnostic Code 8630.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  Therefore, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records and VA treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in June 2012, January 2013, and February 2014.  The VA examinations are adequate for the purposes of evaluating the Veteran's residuals of a left inguinal hernia repair with scar, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Increased Schedular Evaluation

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his residuals of a left inguinal hernia repair with scar are more severe than contemplated by the assigned evaluation.  Service connection for residuals of a left hernia repair with scar is assigned an initial noncomplensable evaluation under the provision of 38 C.F.R. § 4.114, Diagnostic Code 7338.

Diagnostic Code 7338 relates to inguinal hernia, under this diagnostic code a small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.

Other possibly applicable diagnostic codes include Diagnostic Code 7804, 7805, and 8630.  Diagnostic Code 7804, covering unstable or painful scars indicates that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2014).  Scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Diagnostic Code 7805, covering other scars, including linear scars, and other effects of scars, provides that any disabling effect(s) that are no considered in a rating provided under Diagnostic Codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 8630, covering neuritis of the ilio-inguinal nerve, provides that a 10 percent evaluation is warranted for severe to complete paralysis of the ilio-inguinal nerve while a noncompensable evaluation is warranted for mild to moderate paralysis.   Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Turning to the evidence of record, the Veteran was provided a VA examination in June 2012.  At the time of the examination the Veteran stated that his scar from hernia repair was not painful but that the mesh used to make the repair hurts when he lifts or twists.  Pain lasts a couple of days once it is triggered.  The examiner detected no pain on palpation of the scar or surrounding areas.  The scar was noted to be a linear nine centimeters and not painful or unstable.  The residuals of the hernia repair were reported to have no impact of the Veteran's ability to work.  

The Veteran was provided another VA examination in January 2013.  The examination report indicates the Veteran had an inguinal hernia during active service that was repaired in February 2008.  At the time of the examination the VA examiner could detect no hernia.  The Veteran did complain of pain in the area where the hernia had been, which he attributes to the mesh used to repair the hernia.  The Veteran noted that the pain started right after the repair but at first he thought it was just post-operative discomfort that would go away.  The pain is triggered by coughing, lifting, twisting, bending, or straining.  The abdominal area where the discomfort is located is painful to the touch.  The VA examiner diagnosed inguinodynia (i.e. pain in the groin), probably secondary to neuritis of the inguinal nerves and likely a residual of the Veteran's hernia repair.  Dorland's Illustrated Medical Dictionary at 939 (32nd ed. 2012).  This diagnosis was based on the Veteran's VA General Surgeon's November 2012 impression.  An eight centimeter linear hypopigmented non-tender stable scar in the left inguinal region of the anterior trunk was also noted to be a residual of the Veteran's hernia repair.  The scar was reported to not be painful.  The Veteran's residuals from the hernia repair were observed to cause no functional limitation, including no limitation in ability to work. 

The Veteran's most recent VA examination was in February 2014.  At the time of this examination the Veteran continued to complain of pain in the area of the hernia repair when lifting, carrying, twisting, turning, bending, or coughing.  The pain is described as a three to seven out of ten and last for at least 24 hours after it starts.  The Veteran reported no evidence that the hernia had reoccurred but that the area around or above the repair scar seemed to be puffier and sticks out.  Physical examination detected no hernia.  This examiner also provided a diagnosis of inguinodynia.  The Veteran was reported to have a scar secondary to his hernia repair.  The scar was described as being a linear eight centimeters, hypopigmented, and non-tender without signs of infection, inflammation, wound dehiscence or adherence to underlying tissue.  The scar is noted to not be painful or unstable.  The residuals of the hernia repair are described as having no impact on the Veteran's ability to work.  

VA treatment records from throughout the appeals period reveal a disability picture similar in nature to the one described by the VA examinations just discussed.  The Board does note that a November 2012 surgery consult is the first time in the record that the Veteran is diagnosed with inguinodynia.  This same note indicates that inguinodynia is "probably secondary to some neuritis of the inguinal nerves, possibly disruption of scar tissue."  The possibility that the hernia repair resulted in inguinal nerve damage is mentioned in other treatment notes as well.  Also, a July 2012 treatment note includes an assessment of a possible recurrent hernia; however, as none of the VA examinations detected a hernia this appears not to be the case.

The Board finds an increased rating is not warranted under Diagnostic Codes 7338, 7804, 7805, and 8630.  The main residual the Veteran is experiencing following his hernia repair is pain in the area of the repaired hernia.  The Veteran attributes this to the mesh used to repair his hernia and VA physicians have diagnosed inguinodynia possibly the result of neuritis of the inguinal nerve.  Based on a review of the VA examinations there appears to be no recurrence of the hernia.  A compensable rating under Diagnostic Code 7338 requires a recurrence of the hernia.  This diagnostic code does not provide for a higher rating based on any residual pain resulting from a hernia repair.  Therefore, the Veteran's disability picture more nearly approximates a noncompensable rating under Diagnostic Code 7338.  

As a scar and inguinal nerve neuritis are reported to be residuals of the Veteran's hernia repair rating under Diagnostic Codes 7804, 7805, or 8630 could be necessary.  However, a review of the record reveals a compensable rating is also not called for under theses diagnostic codes.  As the Veteran's hernia repair scar is linear the only applicable scar Diagnostic Codes are 7804 and 7805.  A compensable rating is not warranted under Diagnostic Code 7804 because though the Veteran experiences pain in the area of the hernia repair the scar itself is reported to not be painful or unstable.  June 2012, January 2013, February 2014 VA Examinations.  Turning to Diagnostic Code 7805, a compensable rating is not warranted as the Veteran's hernia repair scar is not reported to have any disabling effect that would allow for rating under another diagnostic code.

Also, rating the Veteran's hernia repair residuals under Diagnostic Code 8630 does not result in a compensable rating.  Only severe to complete paralysis of the ilio-inguinal nerve warrants a compensable rating.  Severe paralysis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  The Veteran's pain is not constant but is triggered by certain physical actions he takes; furthermore, even if his pain was constant and at time excruciating he does not display any of the other characteristics of severe paralysis of the ilio-inguinal nerve.  As such, it is the Board's determination that his disability picture, at worst, more nearly approximates mild to moderate paralysis, which does not warrant a compensable evaluation. 

In summation, the residuals the Veteran suffers from as a result of his hernia repair include a scar and pain, possibly related to inguinal nerve neuritis.  The scar is not painful and unstable and does not result in any other disabling effect.  The diagnostic code for an inguinal hernia does not provide for a rating based on pain.  A higher rating under that diagnostic code would require the Veteran to have a recurrence of his hernia, which a review of the record shows has not occurred.  Also, while the diagnostic code for ilio-inguinal nerve neuritis contemplates pain the Veteran's neuritis is, at worst, mild to moderate.  For these reasons, the Veteran's residuals of a left inguinal hernia repair with scar do not warrant a higher compensable rating.

II. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a left inguinal hernia repair with scar with the criteria used in rating this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, while the rating criteria for an inguinal hernia do not contemplate the level of disability resulting for the Veteran's recurrent pain following his hernia repair, Diagnostic Code 8630 relating to ilio-inguinal neuritis does.  Furthermore, the rating criteria provide for evaluations for scars but the Veteran's scar simply does not result in any substantive disabling effects.   

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show that the Veteran's disabilities markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.  All of the VA examinations indicate that the Veteran's hernia repair residuals do not interfere with his ability to work.  The Veteran has noted that movements he has to make for work trigger the pain that is a residual of his hernia repair.  Nevertheless, the VA examiners findings support a conclusion that this does not interfere with the Veteran's employment to such an extent that remand or referral of a claim for TDIU is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

Entitlement to an initial compensable rating for residuals of a left inguinal hernia repair with scar is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


